MEMORANDUM **
Gary Stephens appeals the district court’s imposition of a 10-month sentence following his guilty-plea conviction for making a false statement to obtain a loan, in violation of 18 U.S.C. § 1010. We have jurisdiction pursuant to 18 U.S.C. § 3742(a).
We vacate the sentence and remand for resentencing in light of United States v. Booker, — U.S.-,-, 125 S.Ct. 738, 769, 160 L.Ed.2d 621 (2005) and United States v. Ameline, 400 F.3d 646, No. 02-30326, 2005 WL 350811 (9th Cir. Feb. 10, 2005).
We note that the judgment of conviction states the incorrect offense of conviction. Upon remand, the district court shall correct the judgment of conviction to reflect Taylor’s offense of conviction as stated above.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.